Title: Joseph C. Cabell to Thomas Jefferson, 5 February 1814
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


          Dear Sir,  Richmond. 5th Feb: 1814
          Your favor of 31st ult has come to hand, and I am happy to learn from it that your books arrived in safety. The free communication of your opinion upon the subject of the alledged Right of the Genl Assembly to annex additional qualifications to the members of the House of Representatives of Congress, places me under great obligations. Your letter did not get to hand before the subject was acted on in the Senate: yet it serves to satisfy my mind the more perfectly as to the course which I took on the occasion. I held the bill back as long as possible, in order to have time to get an answer from yourself, as well as to obtain some facts for which I had written to Washington. But the House growing every day thinner by the withdrawing of members, and the majority of the last year, being urgent that the decision of the House might should not be reversed by the accidental composition of the House at the moment of  taking the question: I reported the Bill, and informed the body that I should vote as I had voted the last year, because I still doubted the constitutional power of the Genl Assembly to pass the Bill: but that those doubts had in a considerable degree been removed, and perhaps might have been entirely dissipated if I could have continued my investigation a few days longer: At the same time I expressly reserved to myself the right of changing the vote I then gave should the subject again be brought to the view of the Senate. It was admitted on both sides that the subject was too important, & the period of the session too advanced to admit of its being then fairly & definitively disposed of, and it was agreed on both sides that the Bill should be postponed with a distinct understanding that it might be resumed with the consent of the House of Delegates at a future session, as if no such postponement had taken place. On this safe ground the subject now stands. It will probably give rise to considerable discussion next winter. Should it not be disagreeable to you, I should be infinitely indebted to you for any info further views you may take of the subject at any time during the year. Your repose shall not be disposed disturbed by an improper communication of your name, in connection with this or any other subject, on which you may favor me with information. My object is to be useful to my country in the station which I occupy: and in availing myself occasionally of your valuable aid, it would be highly improper to disturb the tranquility of your retirement.
          I have had the pleasure of seeing Col: Randolph, from whom I learn that you are anxious to know the fate of the Rivanna Bill. I was about to write you on that subject,
			 when he came
			 to town. The Bill has passed the two Houses a few days ago, in the shape agreed upon by yourself & Mr Minor, including the two verbal alterations which were suggested by yourself, and not objected to by the Delegates from Albemarle. The reason of the bill’s not being sooner acted upon is this. Doctor Everett expected that communications from the parties concerned to might be addressed directly to himself and Mr Garth, and to give time for that expectation to be fulfilled, I agreed  that the bill might be detained in the House of Delegates as long as possible.
			 At length he consented to take the letters addressed by you & Mr Minor to myself, as his authority, and then the Bill passed the into a law, as soon as the authority forms of the two Houses would permit. I congratulate you on being now exonerated from the trouble & vexation which this subject has given you.
          It was my wish to send by Col: Randolph the papers with on the subject of finance, you were so kind as to lend me. But occupied as I am in the business of the Assembly, I cannot digest them as thoroughly as I could desire. I shall therefore take
			 the liberty of keeping them in my possession, for about two weeks after the rising of the Assembly. I will send them to you by the 20th February—or at latest the 1st of March. If you should require them sooner, they shall be immediately forwarded. I availed myself of some of your facts, & reasoning in a discussion in the Senate, on the subject of a
			 Small bank at Wheeling, which excited considerable interest, as it was contended on one side & admitted on the other that if this Bill pas should pass, it would be the commencement of the system of covering our state with small banks. The bill fell by an equal division of the Senate.
          On the subjects of education & the division of the state into wards, I shall be much pleased to communicate with you at some future period of leisure.
          With highest regard yr friend & humb: servtJoseph C. Cabell.
        